DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	The rejection of Claims 1 and 5-16 under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 10-2018-0013449) in view of Bae et al. (KR 10-2010-0023783) as set forth in the Final Rejection filed 05/24/22 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1 and 5-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al. (KR 10-2018-0013449) in view of Bae et al. (KR 10-2010-0023783).
	Regarding Claims 1, 5-9, and 11-16, Jang et al. discloses a composition comprising a first compound and a second compound ([0053]); the first compound includes the following:

    PNG
    media_image1.png
    90
    118
    media_image1.png
    Greyscale

([B-1], page 17) (second compound) such that Z1-3 = N, L5-7 = single bond, R5 = Applicant’s Chemical Formulae B and B-2 (with Re-h = hydrogen and X = O), and R6-7 = substituted or unsubstituted C6 aryl group (phenyl or terphenyl) of Applicant’s Chemical Formula 3; Re1 = Rf1 = Rg1 = Rh1 = hydrogen and X1 = O of Applicant’s Chemical Formula 2A.  Jang et al. discloses that the composition is used as host material (which is in combination with dopant material) in the light-emitting layer of an organic electroluminescent (EL) device (for the construction of displays) ([0300], [0312]).  The dopant material is phosphorescent, emitting in the red ([0290], [0292]).  The organic EL device comprises the following layers (in this order):  anode, light-emitting layer, and cathode ([0305]-[0308]).  Jang et al. discloses that the second compound is a compound with strong hole(-transporting) characteristics ([0068]).  However, Jang et al. does not explicitly disclose the first compound as recited by the Applicant.
	Bae et al. discloses the following compound:

    PNG
    media_image2.png
    173
    123
    media_image2.png
    Greyscale

(page 25) where X = 

    PNG
    media_image3.png
    61
    66
    media_image3.png
    Greyscale

(page 3 of the Machine Translation) and Y1 = 

    PNG
    media_image4.png
    78
    178
    media_image4.png
    Greyscale

(page 19) (first compound) such that Ar = phenyl group, La = L1-4 = single bond, and Ra = R1-4 = hydrogen of Applicant’s Chemical Formulae 1A-1-b.  Bae et al. discloses that its inventive compounds are encompassed by the following formula:

    PNG
    media_image5.png
    250
    251
    media_image5.png
    Greyscale

([0025]) (which is a narrower form of Bae et al.’s general formula 1 ([0010])) where at least one of R’ and R” is -(L1)p-(Y1)q (with p = integer from 0-10 and q = integer from 1-10) (page 2 of the Machine Translation).  However, Bae et al. does not explicitly disclose an embodiment that fully reads on Applicant’s Chemical Formula 1A-1-b, particularly in regards to the position of the -L3-N(Rb)(Rc) group.  Nevertheless, it would have been obvious to modify the compound as disclosed by Bae et al. (above) such that it fully corresponds to Applicant’s Chemical Formula 1A-1-b (with L3 = single bond and Rb-c = substituted phenyl group (unsubstituted biphenyl)).  The motivation is provided by the fact that the modification merely involves change in the position of the substituted amino group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Bae et al.’s inventive formulae), thus rendering the production predictable with a reasonable expectation of success.
	Bae et al. further discloses that its compounds are capable of greatly improving the lifespan, efficiency, and stability when used in an organic EL device (page 1 of the Machine Translation); its inventive compounds are preferably used as hole-transporting material (page 4 of the Machine Translation).  It would have been obvious to incorporate the inventive compounds as disclosed by Bae et al. to the light-emitting layer of the organic EL device as disclosed by Jang et al. as the second compound in the composition.  The motivation is provided by the disclosure of Bae et al. which teaches that its inventive compounds are hole-transporting that, when used, results in improved lifespan, efficiency, and stability of the device.

	Regarding Claim 10, Jang et al. discloses another embodiment:

    PNG
    media_image6.png
    78
    166
    media_image6.png
    Greyscale

([B-10], page 17) (second compound) such that L6 = unsubstituted phenylene group, X2 = O, and Re2 = Rf2 = Rg2 = Rh2 = hydrogen of Applicant’s Chemical Formula 2B-1. 

Response to Arguments
7.	The Applicant argues against the 35 U.S.C. 103 rejection as set forth above by the Office, wherein the compound as disclosed by Bae et al. was modified to produce a positional isomer with “the expectation that compounds similar in structure will have similar properties” (MPEP 2144.09(I)-(II)).  The Applicant argues that the data (in the present Specification and the Declaration filed 07/25/22) “directly refutes this contention by showing that the purportedly obvious positional isomer does not exhibit highly similar chemical and physical properties.”  The Applicant further argues on page 15 that the Office’s “argument that the evidence is not ‘commensurate in scope’ is inapposite, as the evidence merely needs to disprove the hypothesis, which has been done.”  Applicant's arguments have been fully considered but they are not persuasive.  
Firstly, the Office maintains the position that the data is not persuasive as the data is not commensurate with the scope of the claims.  For instance, notice the highly limited set of first compounds tested (for example, notice that in all the tested first compounds Ar = unsubstituted phenyl and La and L1-4 = single bond only), as well as the highly limited set of first to second compound ratios (either 5:5 or 6:4 only) tested.  It is thus the position of the Office that the Applicant's data fails to establish non-obviousness as to the full scope of the claims.  The problems with the data are not exhaustive.  It is thus the position of the Office that one of ordinary skill in the art would be not able to reasonably determine from the Applicant’s highly limited data set the presence of such unexpected and improved results in the full range of compounds that are encompassed by the scope of the Applicant's claims.
Secondly, the Applicant has attempted to overcome the 35 U.S.C. 103 rejection as set forth by the Office (above) by showing unexpected results (i.e., improved lifespan of organic electroluminescent devices) of inventive first compounds (such as compound A-2), in comparison to the inferior results of comparative positional isomer compounds (such as compound A-5).  However, this evidence of nonobviousness which would refute the basis of the 35 U.S.C. 103 rejection (i.e., evidence that would overcome the obviousness of the modification) must nevertheless be fully commensurate with the scope of the claims.  Support can be found in MPEP 716.02(d) which states:

Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

Hence, the rejection is maintained.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786